Filed 6/17/15 P. v. Threadgill CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                               2d Crim. No. B258977
                                                                (Super. Ct. Nos. 2011019810, 2012016405,
     Plaintiff and Respondent,                                   2012029647, 2012043175, 2012044348,
                                                                               2013039625)
v.                                                                           (Ventura County)

TRAVIS ERICK THREADGILL,

     Defendant and Appellant.



                   Travis Erick Threadgill pled guilty to possessing methamphetamine for sale
(Health & Saf. Code, § 11378) in case number 2011019810, evading an officer (Veh.
Code, § 2800.2, subd. (a)) in case numbers 2012016405 and 2012029647, unlawfully
driving or taking a vehicle (id. at § 10851, subd. (a)) in case numbers 2012016405,
2012029647, and 2012043175, possessing methamphetamine (Health & Saf. Code,
§ 11377, subd. (a)) in case number 2012044348, and grand theft auto (Pen. Code, § 487,
subd. (d)(1)) and identity theft (id. at § 530.5, subd. (a)) in case number 2013039625. He
admitted several prior conviction allegations, including prior convictions for grand theft
auto. (Id. at § 666.5.) The trial court sentenced him to an aggregate term of 10 years in
prison. The court selected the conviction for grand theft auto as the principal term and
imposed the mid-term sentence of three years. It imposed consecutive one-year terms for
each of the three convictions for unlawfully driving or taking a vehicle and consecutive
eight-month terms for the convictions for possessing methamphetamine for sale, evading
an officer in case number 2012029647, and possessing methamphetamine. An additional
two years were imposed for the prior prison term enhancements. The sentences on the
other convictions were run concurrently and the remaining enhancement allegations were
stricken.
                Appointed counsel filed a brief raising no issues and requesting our
independent review pursuant to People v. Wende (1979) 25 Cal. 3d 436. On March 19,
2015, we notified Threadgill that he had 30 days in which to advise us of any claims he
wished us to consider. No response has been received.
                We have reviewed the entire record and are satisfied that Threadgill's
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Kelly (2006) 40 Cal. 4th 106, 123-124; People v. Wende, supra, 25 Cal.3d at
pp. 441-442.)
                The judgment is affirmed.
                NOT TO BE PUBLISHED.


                                            PERREN, J.
We concur:



                GILBERT, P. J.



                YEGAN, J.




                                              2
                                  Ryan Wright, Judge

                            Superior Court County of Ventura
                           ______________________________


             California Appellate Project, Jonathan B. Steiner, Executive Director, and
Richard B. Lennon, Staff Attorney, under appointment by the Court of Appeal, for
Defendant and Appellant.
             No appearance for Plaintiff and Respondent.




                                           3